         Case 3:19-cv-00346-DPM Document 88 Filed 01/19/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION

IN RE ELIJAH AND MARY
STINY TRUSTS                                        No. 3:19-cv-346-DPM


                                   ORDER
        1. The Court appreciates the notice about Rena Wood's death.

Condolences. The Court also appreciates and is studying the sixth
status report and supplement, Doc. 85 & 8 7, which cover much ground
and appear to address all the areas listed in the Court's recent Order,
Doc. 84.
        2. To allow continuing administration, the Court appoints G.S.
Brant Perkins as interim sole trustee of the Elijah G. and Mary Moore
Stiny Trust - Exemption Trust and as interim sole trustee of the Elijah
G. and Mary Moore Stiny Trust-Survivor's Trust. He is authorized to
take all actions necessary and proper to administer each trust until
further Order of this Court. If any interested person objects to the Court
making these interim appointments permanent, the person must object
and provide reasons by 5 February 2021.
        3. If any interested person objects to any of the various specific
actions reported or proposed in the sixth status report (including the
fee request), the person must object and provide reasons by 5 February
2021.
      Case 3:19-cv-00346-DPM Document 88 Filed 01/19/21 Page 2 of 2



                                 * * *

     The Court directs the Clerk to provide Perkins six certified copies
of this Order.
     So Ordered.



                                                   f
                                  D.P. Marshall Jr.
                                  United States District Judge




                                   -2-
